Citation Nr: 0200594	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the RO in Huntington, West Virginia.


REMAND

The appellant contends that he has PTSD as a result of 
stressors experienced while stationed in Vietnam during his 
military service.  The RO has denied the veteran's claim for 
service connection as not well grounded. 

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2001).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (2001); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and  
"consistent with circumstances, conditions or hardships of 
service."  See  38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

The veteran has described stressful events from his service 
in a statement dated  September 28, 1998 (and received on 
October 30, 1998), and on a claim form, dated March 7, 1999.  
These stressful events include: (1) his base camp at An Khe 
being overrun during the "Tet 1968 offensive;" (2) later, 
at Camp Evans, seeing many dead bodies as a casualty reporter 
with the 15th Medical Battalion.  He was also reportedly shot 
in the right leg in January 1968.  The current record, 
however, does not confirm these assertions.    

The veteran's DD-214 and four pages of service personnel 
records that have been associated with the claims file show 
that he had service in Vietnam from November 1967 to November 
1968.  He was assigned to the 15th Administrative Company, 1st 
Cavalry Division.  His occupational specialty was clerk 
typist.  Campaigns in which he is listed to have participated 
were the Vietnam Counter Offensive Phase III, and the TET 
Counter Offensive.  Service records list decorations and 
citations received as follows:  National Defense Service 
Medal; Vietnam Service Medal with Bronze Service Star; 
Republic of Vietnam Campaign Medal 60 device; Army 
Commendation Medal; and Marksman (Rifle) Badge.  Thus, while 
he had service in a combat zone (e.g., Army Commendation 
Medal), contrary to the representative's assertions, the 
evidence currently of record does not clearly establish that 
the veteran engaged in combat with the enemy.  Therefore, 
development to establish either combat service (to which a 
claimed stressful-experience is related) or the occurrence of 
specific in-service stressful experience(s) is needed.

Pertinent to the veteran's assertion that he was assigned to 
the 15th Medical Battalion, the RO notified the veteran, in a 
letter dated in November 1999, the RO  notified the veteran 
that there was no indication that he served with that unit, 
and requested that he provide evidence in support of his 
assertion.  The veteran did not submit any such evidence and 
the RO denied the claim as not well-grounded.  However, the 
RO did not undertake any additional action to attempt to 
verify the veteran's claimed additional duty assignment or 
his other claimed in-service stressful experiences (his base 
camp being overrun or his claim of being shot in the leg).  
The significance of the RO's actions here are heightened by 
the fact that, during the pendency of the veteran's appeal, 
the President signed into law, Veterans Claims Assistance Act 
of 2000, which, among other things eliminated the well-
grounded claim requirement, and redefines VA's duties to 
notify and assist a claimant in connection with a claim.  
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified, 
as amended, at 38 U.S.C.A. §§ 5100, et. seq.) (West Supp. 
2001)).  

In view of the foregoing, and to ensure that the veteran is 
given every consideration with respect to the instant appeal, 
the Board finds that further development with respect to the 
merits of the claim for service connection for PTSD is 
warranted.  

Specifically, the RO should obtain copies of all records from 
the veteran's complete Army personnel folder, then afford the 
veteran an additional opportunity to provide additional 
information regarding his alleged combat action/in-service 
stressful events.  In addition, since there is no legal 
requirement that either combat action or the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades or others 
that establish his alleged combat service or the occurrence 
of his claimed in-service stressful experiences.  See Gaines 
v. West, 11 Vet. App. 353, 359 (1998); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, even if the veteran fails to provide 
additional information or evidence, the RO should, if needed, 
undertake all necessary development to attempt to corroborate 
the claimed combat action and/or specifically claimed events 
independently, to include obtaining morning reports and 
operational reports for the unit(s) with which the veteran 
served.  However, the Board emphasizes to the RO that in 
determining whether any of the veteran's claimed combat 
action/stressful experiences (such as his base camp being 
overrun) is established, requiring corroboration of every 
detail of the veteran's assertions, including the veteran's 
personal participation [in the claimed event(s)], defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).

In the event that, upon completion of the above requested 
development (and any other development deemed warranted by 
the record), either combat participation (to which a 
purported stressor is related) or a specific in-service 
stressful experience is corroborated, the veteran should 
undergo further examination for the purposes of determining 
whether the corroborated in-service event(s) is sufficient to 
constitute a stressor underlying a diagnosis of PTSD, before 
the claim is considerd on the merits.  The veteran is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has been fully complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other necessary development and/or notification 
action.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake necessary 
development to obtain and associate with 
the claims file all records from the 
veteran's complete military personnel 
folder.  If the requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified. 

2.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed combat service/in-
service stressful events that led to his 
PTSD.  Such information should include 
the an exact date (month and year) for 
when he was first assigned to the 15th 
Medical Battalion, and the duration of 
his assignment to that unit; the date(s) 
on which his base camp at An Khe 
allegedly was overrun by the enemy, and 
the full names and units of any 
individuals hurt or killed; and, 
pertaining to his claim of being shot in 
the leg in January 1968, and his assigned 
unit and location.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed combat 
service/in-service stressful experiences.  
In addition, the veteran should be 
invited to submit to the RO any military 
records in his possession.

3.  Regardless of the veteran's response, 
unless the RO determines that evidence 
sufficient to establish the occurrence of 
the claimed combat action (to which 
alleged stressors are related) or 
specific in-service stressful experiences 
has been received, the RO should take the 
necessary steps to verify the veteran's 
alleged combat action/stressful 
experiences through independent means.  
This includes obtaining, from the 
National Personnel Records Center (or 
othe appropriate entity) copies of 
morning reports for pertinent time 
periods for the 15th Administrative 
Company, 1st Cavalry Division, and the 
15th Medical Battalion; and, from the 
U.S. Armed Services Center for Research 
for Unit Records (USASCRUR), copies of 
operational reports for pertinent time 
periods for the 15th Administrative 
Company, 1st Cavalry Division, and (if 
service with the unit is established), 
the 15th Medical Battalion.  Any 
additional action necessary for 
independent verification of the reported 
stressors, to include any follow-up 
action requested by a contacted entitity, 
should be accomplished.  

4.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
combat action/claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development request in 
paragraphs 5 and 6, below, and proceed 
with paragraph 7.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's claims 
files, to include a complete copy of this 
REMAND, must be provided to, and be 
reviewed by, the examiner.  In rendering 
a determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only verified 
combat action (to which a claimed in-
service stressful experience is related) 
or specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.

6.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

7.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.  

9.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND. 

10.  If the determination remain adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





